Exhibit 10.108

AMENDMENT TO AGREEMENT

The Gap, Inc. (“Company”) and Michael Tasooji (referred to in the second person)
hereby amend the letter agreement dated March 16, 2007, replacing the section
entitled “Termination/Severance” with the following provision:

Termination/Severance. In the event that your employment is involuntarily
terminated by the Company for reasons other than For Cause (as defined below)
prior to February 13, 2009, the Company will provide you the following if, prior
to your “separation from service” within the meaning of Section 409A of the
Internal Revenue Code (the “Separation from Service”), you sign and do not
revoke a general release of claims in the form requested by the Company:

(1) Your then current salary, at regular pay cycle intervals, for eighteen
months commencing the day following the Separation from Service (the “severance
period”). Payments will cease if you accept other employment or professional
relationship with a competitor of the Company (defined as another company
primarily engaged in the apparel design or apparel retail business or any
retailer with apparel sales in excess of $500 million annually), or if you
breach your remaining obligations to the Company (e.g., your duty to protect
confidential information, agreement not to solicit Company employees). Payments
will be reduced by any compensation you receive during the severance period from
other employment or professional relationship with a non-competitor.

(2) Through the end of the period in which you are receiving payments under
paragraph (1) above, if you elect COBRA coverage, payment of a portion of your
COBRA coverage equal to the Company-paid portion of comparable active
employee coverage as in effect on your termination date. In order to receive
this benefit, the Company may require that you substantiate your COBRA coverage.

(3) Through the end of the period in which you are receiving payments under
paragraph (1) above, reimbursement for your costs to maintain the same or
comparable financial counseling program the Company provides to senior
executives in effect at the time of your Separation from Service. The amount of
expenses eligible for reimbursement during a calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year. Reimbursement
shall be made on or before the last day of the calendar year following the
calendar year in which the reimbursement is incurred but not later than the end
of the second calendar year following the calendar year of your Separation from
Service.

(4) The vesting on the Separation from Service of stock options and stock awards
that otherwise would have vested from the date of such separation up to and
including the date 18 months from the date of such separation, provided that the
stock options and stock awards shall otherwise remain subject to their
terms. This provision is not applicable to any stock options or stock awards
that have performance-based vesting.

The payments above are taxable income to you and are subject to tax
withholding. If the aggregate amount that would be payable to you
under paragraphs (1) and (3) above through the date which is six months
after your Separation from Service exceeds the limit under Treas. Reg.
Section 1.409A-1(b)(9)(iii)(A) and you are a “specified employee” under Treas.
Reg. Section 1.409A-1(i) on the date of your Separation from Service, then
the excess will be paid to you no earlier than the date which is six months
after the date of such separation (or such earlier time permitted under
Section 409A(a)(2)(B)(i) of the Internal Revenue Code). This delay will only be
imposed to the extent required to avoid the tax for which you would otherwise be
liable under Section 409A(a)(1)(B) of the Internal Revenue
Code. Any delayed payment instead will be made on the first business day
following the expiration of the six month period, as applicable (or such earlier
time permitted under Section 409A(a)(2)(B)(i) of the Internal Revenue Code).



--------------------------------------------------------------------------------

The term “For Cause” shall mean a good faith determination by the Company that
your employment be terminated for any of the following reasons: (1) indictment,
conviction or admission of any crimes involving theft, fraud or moral turpitude;
(2) engaging in gross neglect of duties, including willfully failing or refusing
to implement or follow direction of the Company; or (3) breaching Gap Inc.’s
policies and procedures, including but not limited to the Code of Business
Conduct.

At any time, if you voluntarily resign your employment from Gap Inc. or your
employment is terminated For Cause, you will receive no compensation, payment or
benefits after your last day of employment. If your employment terminates for
any reason, you will not be entitled to any payments, benefits or compensation
other than as provided in this letter.

 

EXECUTIVE     /s/ Michael Tasooji       12/15/2008 Michael Tasooji       Date
THE GAP, INC.     By:   /s/ Glenn Murphy       12/15/2008   Glenn Murphy      
Date   Chairman and CEO      

 



--------------------------------------------------------------------------------

AGREEMENT AND RELEASE

The Gap, Inc. (“Company”) has informed Michael Tasooji (“Executive”) that
Executive’s employment as Chief Information Officer will terminate effective
January 31, 2009 and that Executive would be eligible for certain compensation
and benefits under the Termination/Severance section of the letter agreement
(“Agreement”) between Executive and the Company dated March 16, 2007 and as
amended, as long as certain conditions in the Agreement are met, including
Executive’s execution of the release of claims as follows:

Executive hereby releases and forever discharges the Company, its subsidiaries,
affiliates, officers, directors, agents and employees, from any and all claims,
liabilities and obligations, of every kind and nature, whether now known or
unknown, suspected or unsuspected, which Executive ever had, or now has, with
the exception of claims that cannot be legally waived (which includes future
claims that the Company has breached its obligations under the Agreement). This
release includes all federal and state statutory claims, federal and state
common law claims (including those for contract and tort), and claims under any
federal or state anti-discrimination statute or ordinance, including but not
limited to, Title VII of the Civil Rights Act of 1964 (as amended), the Age
Discrimination in Employment Act, 42 U.S.C. sections 1981 and 1983, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act, the
California Constitution, the California Fair Employment and Housing Act, the
California Unfair Competition Act (California Business and Professions Code
section 17200 et seq.), the California Unruh Act, and the California Labor Code.
Executive expressly waives the protection of Section 1542 of the Civil Code of
the State of California, which states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected the settlement with the debtor.”

This is a legally binding release. Executive is advised to consult with an
attorney prior to signing this Release. Executive has 21 days to consider this
Release. Within seven days of signing this Release, Executive may revoke this
Release by notifying the Company in writing that Executive revokes it. Executive
is also advised to seek his own financial and tax consultants related to the
compensation and benefits described in the Agreement.

 

Agreed to this 21st day of January, 2009 /s/ Michael Tasooji Michael Tasooji